       Case 5:18-cv-00198-EJD Document 326-5 Filed 07/24/19 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                              NORTHERN DISTRICT OF CALIFORNIA
10
      IN RE INDUCTORS ANTITRUST                      Case No. 5:18-cv-00198-EJD-NC
11    LITIGATION
                                                     [PROPOSED] ORDER GRANTING
12                                                   PLAINTIFFS’ ADMINISTRATIVE
      THIS DOCUMENT RELATES TO:                      MOTION TO FILE UNDER SEAL
13
      ALL DIRECT PURCHASER ACTIONS                   PORTIONS OF PROPOSED SECOND
14                                                   AMENDED COMPLAINT

15                                                   Hon. Edward J. Davila
16

17

18
19

20

21

22

23

24

25

26
27

28
     [PROPOSED] ORDER GRANTING ADMIN. MOT. TO SEAL                   CASE NO. 5:18-CV-00198-EJD-NC
       Case 5:18-cv-00198-EJD Document 326-5 Filed 07/24/19 Page 2 of 2




 1          Pursuant to Civil Local Rules 79-5 and 7-11 and the Stipulated Protective Order entered by

 2   the Court on November 13, 2019 (ECF No. 249), the Direct Purchaser Plaintiffs (“DPPs”) filed an

 3   Administrative Motion to File Under Seal portions of the following documents:

 4                       Document                    Portions to Be Filed Under Seal

 5           [Proposed] Second Consolidated      Paragraphs 16, 90-91, 99-100, 106-07,
             Amended Complaint (“Proposed        168, 201-31, 264, 275, and Appendix
 6           2CAC”) (Exhibit 1 for the
             Declaration of Lesley Weaver)
 7

 8           A comparison in redline form of     Paragraphs 16, 90-91, 99-100, 106-07,
             the DPPs’ current operative         168, 201-31, 264, 275 (these paragraph
 9           complaint, the corrected            numbers refer to the revised paragraphs)
             Consolidated Amended
10           Complaint (ECF No. 210), with
             the DPPs’ Proposed 2CAC
11

12          The Court finds that there are compelling reasons to seal these portions of DPPs’ 2CAC

13   and related comparison, and hereby ORDERS that the paragraphs in the Proposed 2CAC and

14   related comparison listed above be SEALED.

15          IT IS SO ORDERED.

16
      Dated: ___________ 2019
17
                                                     HON. EDWARD J. DAVILA
18                                                   U.S. DISTRICT COURT JUDGE

19

20

21

22

23

24

25

26
27

28
     [PROPOSED] ORDER GRANTING ADMIN. MOT. TO SEAL                       CASE NO. 5:18-CV-00198-EJD-NC
